         Case 1:19-cv-10101-MLW Document 16 Filed 01/22/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


OPTUM, INC. and
OPTUM SERVICES, INC.,

               Plaintiffs,

       v.                                                    Civil Action No. 19-cv-10101

DAVID WILLIAM SMITH,

               Defendant.



        DEFENDANT DAVID SMITH’S MOTION TO COMPEL ARBITRATION

       Pursuant to 9 U.S.C. § 4, and for the reasons set forth in the attached Memorandum of

Law, David William Smith (“Smith”) hereby moves for an Order compelling Plaintiffs Optum,

Inc. and Optum Services, Inc. (“Plaintiffs”) to arbitrate their claims against Smith.

       As an initial matter, Smith asks that the Court resolve this Motion prior to considering

Plaintiffs’ Motion for Temporary Restraining Order (ECF No. 3) and Plaintiffs’ Motion for

Limited Expedited Discovery (ECF No. 5) as resolution of this Motion should render those

motions moot. Thus, the Court ought to hold off on scheduling a hearing on Plaintiffs’ motions

until this Motion is resolved.

                              REQUEST FOR ORAL ARGUMENT

       Pursuant to Local Rule 7.1(d), Smith requests oral argument on this Motion.

                             LOCAL RULE 7.1(a)(2) CERTIFICATE

       I certify, pursuant to Local Rule 7.1(a)(2), that counsel for Defendant has conferred with
counsel for Plaintiffs regarding Defendant’s Motion to Compel Arbitration and has attempted in
good faith to resolve or narrow the issues. Defendant understands that Plaintiffs intend to oppose
the motion.



                                                 1
         Case 1:19-cv-10101-MLW Document 16 Filed 01/22/19 Page 2 of 2




                                    /s/ John F. Welsh, III
                                    John F. Welsh, III


                                                   Respectfully submitted,

                                                   DAVID WILLIAM SMITH

                                                   By his attorneys,

                                                   /s/ John F. Welsh, III
                                                   John F. Welsh, III, BBO #522640
                                                   Justin L. Engel, BBO #683894
                                                   Bello Welsh LLP
                                                   125 Summer Street, Suite 1200
                                                   Boston, MA 02110
                                                   617-247-4100
                                                   Fax: 617 247 4125
                                                   Email: jwelsh@bellowelsh.com
                                                   Email: jengel@bellowelsh.com

                                                   Michael J. Sheehan, pro hac vice pending
                                                   Brian Mead, pro hac vice pending
                                                   McDermott Will & Emery LLP
                                                   444 West Lake Street
                                                   Chicago, Illinois 60606
                                                   (312) 372-2000 (phone)
                                                   (312) 884-7700 (fax)
                                                   msheehan@mwe.com
                                                   bmead@mwe.com

                                                   Dated: January 22, 2019


                                CERTIFICATE OF SERVICE

        I hereby certify that on January 22, 2019, the undersigned filed a copy of the above and
foregoing via the Court’s CM/ECF system, which will send notification of such filing to all
registered participants.


                                    /s/ John F. Welsh, III
                                    John F. Welsh, III


                                               2
